Irvine, C.
This case is based upon the same state of facts as that of Burlington Voluntary Relief Department v. White, 41 Neb., 547, just decided. Here Mrs. White, as administratrix, sues to recover the disability benefits which accrued to White before his death. The trials were separate, and there are some differences in the evidence and in the instructions, but none of them is material. The cases were submitted upon the same briefs, and it is recognized by the parties that upon the principal questions involved the same considerations must control both cases.
Upon an examination of rules 54 and 55 of the associa- ' tion it is perhaps doubtful whether, in the case of the death of a member at a time when disability benefits have accrued, those benefits do not become consolidated with the death benefit and payable to his beneficiary rather than to his personal representative. We do not understand, however, that counsel contend for this construction, nor do we find that the question is raised by the record.
Judgment affirmed.